Exhibit 10.11

AMNEAL PHARMACEUTICALS, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

Non-employee members of the board of directors (the “Board”) of Amneal
Pharmaceuticals, Inc. (the “Company”) shall be eligible to receive cash and
equity compensation as set forth in this Non-Employee Director Compensation
Policy (this “Policy”). The cash and equity compensation described in this
Policy shall be paid or be made, as applicable, automatically and without
further action of the Board, to each member of the Board who is not an employee
of the Company or any parent or subsidiary of the Company (each, a “Non-Employee
Director”) who may be eligible to receive such cash or equity compensation,
unless such Non-Employee Director declines the receipt of such cash or equity
compensation by written notice to the Company. This Policy shall become
effective as of, and subject to and conditioned upon, the consummation of the
transactions contemplated by that certain Business Combination Agreement, dated
as of October 17, 2017, by and among the Company, Impax Laboratories, Inc., K2
Merger Sub Corporation and Amneal Pharmaceuticals LLC (as amended by Amendment
No. 1, dated November 21, 2017, and Amendment No. 2, dated December 16, 2017)
(the “Effective Time”), and shall remain in effect until it is revised or
rescinded by further action of the Board. This Policy may be amended, modified
or terminated by the Board at any time in its sole discretion. The terms and
conditions of this Policy shall supersede any prior cash and/or equity
compensation arrangements for service as a member of the Board between the
Company and any of its Non-Employee Directors and between any subsidiary of the
Company and any of its non-employee directors. No Non-Employee Director shall
have any rights hereunder, except with respect to equity awards granted pursuant
to this Policy.

1. Cash Compensation.

(a) Annual Retainers. Each Non-Employee Director shall receive an annual
retainer of $75,000 for service on the Board.

(b) Additional Annual Retainers. In addition, a Non-Employee Director shall
receive the following annual retainers:

(i) Lead Independent Director. A Non-Employee Director serving as Lead
Independent Director shall receive an additional annual retainer of $35,000 for
such service.

(ii) Audit Committee. A Non-Employee Director serving as Chairperson of the
Audit Committee shall receive an additional annual retainer of $25,000 for such
service. A Non-Employee Director serving as a member of the Audit Committee
(other than the Chairperson) shall receive an additional annual retainer of
$15,000 for such service.

(iii) Compensation Committee. A Non-Employee Director serving as Chairperson of
the Compensation Committee shall receive an additional annual retainer of
$20,000 for such service. A Non-Employee Director serving as a member of the
Compensation Committee (other than the Chairperson) shall receive an additional
annual retainer of $10,000 for such service.

(iv) Nominating and Corporate Governance Committee. A Non-Employee Director
serving as Chairperson of the Nominating and Corporate Governance Committee
shall receive an additional annual retainer of $15,000 for such service. A
Non-Employee Director serving as a member of the Nominating and Corporate
Governance Committee (other than the Chairperson) shall receive an additional
annual retainer of $7,500 for such service.



--------------------------------------------------------------------------------

(v) Conflicts Committee. A Non-Employee Director serving as Chairperson of the
Conflicts Committee shall receive an additional annual retainer of $15,000 for
such service. A Non-Employee Director serving as a member of the Conflicts
Committee (other than the Chairperson) shall receive an additional annual
retainer of $7,500 for such service.

(c) Payment of Retainers. The annual retainers described in Sections 1(a) and
1(b) shall be earned on a quarterly basis based on a calendar quarter and shall
be paid by the Company in arrears not later than the fifteenth day following the
end of each calendar quarter. In the event a Non-Employee Director does not
serve as a Non-Employee Director, or in the applicable positions described in
Section 1(b), for an entire calendar quarter, such Non-Employee Director shall
receive a prorated portion of the retainer(s) otherwise payable to such
Non-Employee Director for such calendar quarter pursuant to Section 1(b), with
such prorated portion determined by multiplying such otherwise payable
retainer(s) by a fraction, the numerator of which is the number of days during
which the Non-Employee Director serves as a Non-Employee Director or in the
applicable positions described in Section 1(b) during the applicable calendar
quarter and the denominator of which is the number of days in the applicable
calendar quarter.

2. Equity Compensation. Non-Employee Directors shall be granted the equity
awards described below. The awards described below shall be granted under and
shall be subject to the terms and provisions of the Company’s 2018 Incentive
Award Plan or any other applicable Company equity incentive plan then-maintained
by the Company (such plan, as may be amended from time to time, the “Equity
Plan”) and shall be granted subject to the execution and delivery of award
agreements, including attached exhibits, in substantially the forms previously
approved by the Board. All applicable terms of the Equity Plan apply to this
Policy as if fully set forth herein, and all equity grants hereunder are subject
in all respects to the terms of the Equity Plan.

(a) Annual Awards. Each Non-Employee Director who (i) serves on the Board as of
the date of any annual meeting of the Company’s stockholders (an “Annual
Meeting”) after the Effective Time and (ii) will continue to serve as a
Non-Employee Director immediately following such Annual Meeting shall be
automatically granted, on the date of such Annual Meeting, (1) an option to
purchase the number of shares of the Company’s common stock (at a per-share
exercise price equal to the closing price per share of the Company’s common
stock on the date of such Annual Meeting (or on the last preceding trading day
if the date of the Annual Meeting is not a trading day)) having an aggregate
fair value on the date of the Annual Meeting of $184,250 (as determined in
accordance with FASB Accounting Codification Topic 718 (“ASC 718”) and subject
to adjustment as provided in the Equity Plan) and (2) an award of restricted
stock units having an aggregate fair value on the date of the Annual Meeting of
$90,750 (as determined in accordance with ASC 718 and subject to adjustment as
provided in the Equity Plan). The awards described in this Section 2(a) shall be
referred to as the “Annual Awards.” For the avoidance of doubt, a Non-Employee
Director elected for the first time to the Board at an Annual Meeting shall
receive only an Annual Award in connection with such election, and shall not
receive any Initial Award on the date of such Annual Meeting as well.

(b) Initial Awards. Except as otherwise determined by the Board, each
Non-Employee Director who is initially elected or appointed to the Board after
the date the Effective Time, on any date other than the date of an Annual
Meeting, shall be automatically granted, on the date of such Non-Employee
Director’s initial election or appointment (such Non-Employee Director’s “Start
Date”), (1) an option to purchase the number of shares of the Company’s common
stock (at a per-share exercise price equal to the closing price per share of the
Company’s common stock on such date (or on the last preceding trading day if
such date is not a trading day)) having an aggregate fair value on such
Non-Employee Director’s Start Date of $184,250 (as determined in accordance with
ASC 718 and subject to adjustment as provided in the Equity Plan) and (2) an
award of restricted stock units having an aggregate fair value on such
Non-Employee Director’s Start Date of $90,750 (as determined in accordance with
ASC 718 and subject to adjustment as provided in the Equity Plan). The awards
described in this Section 2(b) shall be referred to as “Initial Awards.” For the
avoidance of doubt, no Non-Employee Director shall be granted more than one
Initial Award.



--------------------------------------------------------------------------------

(c) Termination of Employment of Employee Directors. Members of the Board who
are employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their employment with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive an Initial
Award pursuant to Section 2(b) above, but to the extent that they are otherwise
eligible, will be eligible to receive, after termination from service with the
Company and any parent or subsidiary of the Company, Annual Awards as described
in Section 2(a) above.

(d) Vesting of Awards Granted to Non-Employee Directors. Each Annual Award and
Initial Award shall vest (and, in the case of options, become exercisable) on
the later of (x) the day immediately preceding the date of the first Annual
Meeting following the date of grant and (y) the day immediately following the
first anniversary of the date of grant, subject to the Non-Employee Director
continuing in service through the applicable vesting date. No portion of an
Annual Award or Initial Award that is unvested or unexercisable at the time of a
Non-Employee Director’s Termination of Service (as defined in the Equity Plan)
shall become vested and exercisable thereafter.

* * * * *